Citation Nr: 0506080	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  97-24 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a skin disease, 
including as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which, in pertinent part, denied the 
benefits sought on appeal.

The Board remanded the issues that are the subject of this 
decision in October 2001.  Review of the actions performed by 
the RO reveal that the mandate of that remand has been 
fulfilled to the extent possible.  Stegall v. West, 
11 Vet. App. 268 (1998).

The Board notes that the October 2001 Remand addressed 
service connection for bilateral hearing loss as well as 
service connection for a low back disability.  Service 
connection for right ear hearing loss and chronic lumbosacral 
strain have been granted by the RO in a November 2003 rating 
decision.  These issues are no longer on appeal.

In March 2004, the veteran disagreed with the 10 percent 
disability rating initially assigned to his service-connected 
chronic lumbosacral strain in the November 2003 rating 
decision.  He was provided a Statement of the Case (SOC) in 
July 2004, but has not submitted a substantive appeal or VA 
Form 9 perfecting the appeal for appellate consideration by 
the Board.
  

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  There is no competent evidence of a present left hearing 
loss disability by VA standards.

3.  There is no competent medical evidence linking a skin 
disorder directly to service or to exposure to herbicides.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).

2.  A skin disorder neither occurred in nor was aggravated by 
service, nor may it be presumed to have been so incurred due 
to exposure to herbicides.  38 U.S.C.A. §§ 1110, 1116, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In letters dated in April 
2002 and March 2004, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence was to be 
provided by him and what part VA would attempt to obtain for 
him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  These letters also contained language in 
effect advising the veteran to submit or identify any 
evidence that he believed would help the RO decide his claim.  
See Pelegrini v. Principi, 18 Vet. App. 413 (2004), cf. VA 
O.G.C. Prec. Op. No. 1-2004.

Here, the Board acknowledges that the April 2002 and March 
2004 VCAA notice letters were provided to the veteran long 
after the initial adjudication of his claim in May 1996.  In 
a recent decision, the U.S. Court of Appeals for Veterans 
Claims (Court) expressed the view that a claimant is entitled 
to VCAA notice prior to initial adjudication of the claim.  
Pelegrini, 18 Vet. App. at 420-421.  In this case, however, 
it is obvious that the RO could not have provided the VCAA 
notice prior to the initial adjudication because that 
adjudication took place more than four years prior to the 
enactment of the VCAA and the promulgation of its 
implementing regulations.

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable rating criteria.  He 
has continued to submit or identify additional evidence in 
support of his appeal and that evidence was duly considered 
by the RO.  Indeed, in the May and July 2004 Supplemental 
Statements of the Case, the RO indicated that it had again 
reviewed the veteran's claims folder in its entirety.  Thus, 
the Board finds that the veteran received the same benefit of 
the RO's full consideration of the all the evidence of 
record, as he would have received had he received the VCAA 
notice prior to initial adjudication.  Moreover, the Board 
notes that the effective date of any award based on 
additional evidence would have been fixed in accordance with 
the claim that was the subject of the initial adjudication.  
38 C.F.R. § 3.156(b) (2003) (new and material evidence 
received prior to the expiration of the appeal period, or 
prior to the appellate decision, if a timely appeal has been 
filed, will be considered as having been filed with the 
claim, which was pending at the beginning of the appeal 
period); see also 38 C.F.R. § 3.400(q)(1) (2003) (providing 
that when new and material evidence is received within the 
appeal period, the effective date will be set as if the prior 
denial had not been made).  For the reasons set forth above, 
the Board finds that VA has fully satisfied its notification 
duties to the veteran and that he has not been prejudiced by 
any post-initial adjudication notification.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  Consistent with this duty, the Board remanded the 
matter in October 2001 to obtain additional records as well 
as VA examination reports.  The RO has complied with the 
Board's remand instructions to the extent possible.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Board specified that 
the veteran's skin disorder be examined during a period it 
was active.  The RO contacted the veteran and requested 
notification when the veteran felt his skin disorder was 
active so that an examination could be scheduled.  The 
veteran has not notified the RO of any period of activity, 
thus, compliance with the mandate of the Remand is not 
possible.  

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).

It is also noted that the veteran's service department 
medical records are on file, as are relevant post-service 
clinical records.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(1) - (3) (2003).  There is no indication 
of outstanding records, nor is there a need for another VA 
medical opinion, given the thoroughness of the examination 
reports recently obtained by the RO.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  For all the 
foregoing reasons, the Board concludes that VA's duties to 
assist the veteran have also been fulfilled.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability has resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was manifested in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2004); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).

Evidence that relates the current disorder to service must be 
medical, unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d) (2004).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(a) 
(2004).

Hearing Loss

The Board again notes that the veteran has established 
service connection for hearing loss in the right ear as well 
as tinnitus based upon his exposure to acoustic trauma during 
his period of active service.  As explained below, the Board 
must find that the hearing loss in the veteran's left ear 
does not meet the criteria required for service connection.

If there is insufficient evidence to establish that a claimed 
hearing loss was present during service, the evidence must 
establish a nexus between any such current disability and 
inservice exposure to loud noise.  See Godfrey v. Derwinski, 
2 Vet. App. 352 (1992).  Moreover, with certain enumerated 
disorders such as sensorineural hearing loss, service 
incurrence may be presumed if the disease is manifested to a 
degree of 10 percent or more within one year after the date 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The Board notes that the evidence contained in the claims 
file shows that during service the veteran had a principal 
duty of cannoneer in an artillery unit.  The Board finds that 
the veteran was clearly exposed to acoustic trauma during his 
tour of duty in Vietnam.  The Board notes that review of the 
veteran's service records indicates that he engaged in combat 
with the enemy.  In the case of a combat veteran, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2004).  However, competent 
evidence of a nexus between a current disability and service 
is still required.  Turpen v. Gober, No. 96-853 
(U.S. Vet. App. Dec. 2, 1997); Libertine v. Brown, 
9 Vet. App. 521 (1996).  

Service medical records include reports of pre-induction and 
separation examinations in May 1968 and April 1970, 
respectively.  These reports indicated deterioration in the 
veteran's hearing acuity during that period.  During the 
April 1970 separation examination, the examiner found 
abnormal findings regarding the drums and the ears in 
general, and noted a loss of hearing.  

Impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000 or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004); 
see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993) 
("[§ 3.385] operates to establish when a measured hearing 
loss is . . . a 'disability' for which compensation may be 
paid, provided that the requirements for service connection 
are otherwise met....").  

A review of the post-service evidence discloses that the 
veteran's left ear has not been found to exhibit hearing loss 
within the threshold established by 38 C.F.R. § 3.385.  A 
June 1996 VA clinical note contains an assessment of hearing 
loss with abnormal brain response.  

A private statement of April 1998 noted that a complete 
audiogram demonstrated high frequency hearing loss in the 
4000 Hz level, indicative of noise induced loss.  At that 
time the examiner opined that the veteran had evidence of 
permanent partial hearing loss (associated with tinnitus) 
secondary to noise exposure sustained during military 
service.  Although this statement indicates an etiological 
relationship with service, it does not reveal the pure tone 
threshold readings required to show a current left ear 
hearing loss.

On the authorized audiological evaluation in January 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
30
30
LEFT
25
25
30
15
30

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.

The examiner in January 2003 noted that for adjudication 
purposes, results revealed a mild hearing loss in the right 
ear only.  He also noted that testing of the left ear 
revealed essentially normal hearing from 250-3000 Hz, 
precipitously sloping from a mild to severe sensory hearing 
loss from 4000-8000 Hz.

Under 38 C.F.R. § 3.385, the veteran does not have abnormal 
hearing or a hearing loss in the left ear for the purposes of 
establishing VA disability.  The Board notes that the 
evidence does show and service connection has been 
established for a right ear hearing loss. There is no 
evidence that the veteran's hearing in the left ear has 
deteriorated since the last audiological examination.  
Therefore, there is no indication that a more current VA 
examination would serve any purpose other than to delay the 
adjudication of the veteran's claim.

No competent medical evidence has been submitted that 
demonstrates that the veteran currently has a left ear 
hearing loss.  With no competent medical evidence of the 
current presence of a left ear hearing loss disorder under VA 
regulations, the claim for service connection for left ear 
hearing loss must be denied.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.358.

Agent Orange/Herbicide Exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7,1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2004).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
38 C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered to be an herbicide agent, and 
will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The law had previously been interpreted to require that a 
veteran must first have one of the above-listed disorders in 
order to be presumed exposed to an herbicide agent.  Then, 
the Veterans Education and Benefits Expansion Act of 2001, 
Public Law No. 107-103, 115 Stat. 976, among other things, 
provided a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam era, not 
just those who now have a disease on the presumptive list 
provided in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e).  This statutory provision became effective in 
December 2001, overriding a judicial holding in McCartt v. 
West, 12 Vet. App. 164 (1999), which required that the 
veteran have a presumptive disease before exposure would be 
presumed.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 
9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e), or otherwise show that Agent Orange or 
another herbicide agent caused the claimed disability.

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notices, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); and 
Notice, 67 Fed. Reg. 42,600-608 (June 24, 2002). 

The Board is aware that, pursuant to the statutes cited 
above, a great amount of scientific effort, over a number of 
years, has been exerted in research and analysis of the Agent 
Orange issue.  See the Agent Orange Act of 1991, supra, at 
section 3, which mandated that the National Academy of 
Sciences (NAS) "review and evaluate the available scientific 
evidence regarding associations between diseases and exposure 
to dioxin and other chemical compounds in herbicides."  The 
NAS subsequently issued a report entitled Veterans and Agent 
Orange:  Health Effects of Herbicides Used in Vietnam, which 
found that a relationship existed between exposure to 
herbicidal agents and the development of only certain 
diseases.  See 59 Fed. Reg. at 342 (1994).  That NAS review 
was relied upon in the Secretary's determination that there 
is no positive association between exposure to herbicides and 
any disorder not listed in the governing regulations.  Id.

Subsequent reports have been issued by the NAS.  See Veterans 
and Agent Orange: Update 1996; Veterans and Agent Orange, 
Update 1998; Veterans and Agent Orange:  Herbicide/Dioxin 
Exposure and Type 2 Diabetes (2000); Veterans and Agent 
Orange, Update 2000; and Veterans and Agent Orange, Update 
2002.  See also Notice, 67 Fed. Reg. 42,600 (June 24, 2002), 
(cited above, wherein the Secretary announced that no 
diseases were being added to the presumptive list); 68 Fed. 
Reg. 27,630 (May 29, 2003) (essentially to the same effect).

The Board is aware that, when we rely upon evidence developed 
or obtained after the most recent statement of the case or 
supplemental statement of the case, the claimant must be 
provided adequate notice of our intention to use such 
evidence and given an opportunity to respond.  See Hilkert v. 
West, 12 Vet. App. 145, 151 (1999), citing Thurber v. Brown, 
5 Vet. App. 119, 122 (1993).  But see 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002), amending 38 C.F.R. § 19.31 to provide 
that an SSOC is not always required after the Board receives 
new evidence; however, the recent NAS publications on Agent 
Orange are referred to for informational purposes.  Under the 
process prescribed by law, the Secretary may, at some time in 
the future, take action to amend VA's regulations with regard 
to herbicide exposure.  The present case, however, must be 
decided under current law.

Factual Background

Review of the veteran's service medical records is negative 
for a report of complain, treatment, or diagnosis relevant to 
the veteran's skin condition.  On the veteran's report of 
medical history taken at separation, he noted that he had 
never had boils or skin diseases.  On the veteran's 
separation examination, his skin was found to be normal.

The veteran underwent a VA examination in February 1996.  He 
reported that he first had problems with his skin in service.  
When he first came home from Vietnam, he had a group of boils 
on the back of his neck.  These had cleared, but he had had 
recurrent problems with a rash in the scalp.  He used an 
anti-dandruff type shampoo for the problem.  Examination of 
the scalp and the area of the dermatitis mentioned by the 
veteran revealed no active dermatitis.  The veteran had a 
good head of hair that was rather thin; however, the scalp 
appeared slightly reddened but there was not an active 
dermatitis.  The examiner could not detect any definite 
residuals of previous boils in the form of scars.  The 
diagnosis was no active dermatitis.  The examiner noted that 
the veteran stated that he was in an area where Agent Orange 
had been used, and the original problems may well have been 
due to Agent Orange exposure.  The veteran's history as of 
the examination was of seborrheic dermatitis in the rest of 
the scalp area.

An undated bill from the Christ Hospital shows a diagnosis of 
sebaceous cyst.  

The veteran submitted a private biopsy report, ordered by Dr. 
F., dated in May 1997.  A microscopic examination was 
performed on a sample taken from the left side of the 
veteran's neck.  The biopsy was suggestive of a ruptured 
folliculitis.

The veteran's sister submitted a statement in July 1997 
noting that after he returned home in 1970 the family noticed 
a combination of rashes, pimples, and boils would appear, now 
and then, on the veteran's hairline, scalp, neck, shoulders, 
and back.  He was reported to never have had the problem in 
the past.

A July 1997 VA treatment record noted the veteran complained 
of a left lateral neck cyst, which consisted of a red bump.  
He had reportedly had a biopsy in May.  He reported also 
getting the bumps behind his ears and over his chest.  It was 
noted that the veteran had folliculitis on the left posterior 
neck, and wished to be re-evaluated.  He felt that it was 
secondary to Agent Orange.  Upon physical examination, a 
follicular lesion was noted on the left neck with mild 
erythema.  The diagnosis was folliculitis.

The veteran underwent a VA Agent Orange examination in 
September 1997.  He dated skin and or hair loss symptoms to 
1974.  He reported symptoms once or twice per month 
consisting of a rash on the head and back with an intensity 
of 8 on a scale of one to ten.  No abnormalities were noted 
on examination and no diagnoses were made regarding the 
veteran's skin. 

The veteran was seen for treatment in September 1997.  He 
reported a lesion on the back of his neck.  He complained of 
a rash and nodules on the back of his head since the 1970's.  
He reported that it came and went.  He reported that the 
nodular rash had developed three days earlier and was 
starting to improve.  On objective examination, the veteran 
was noted to have on the back of his head, in the occipital 
location, a flat macular red rash with pruritus and scales on 
some areas.  A pustular lesion was noted.  He reported having 
had a biopsy taken at an outside facility with the result 
being folliculitis.  He inquired whether dioxin could cause 
the condition.  Diagnoses were a macular lesion with scale 
that was possible LCS and pustular lesion that was probable 
folliculitis.

A September 1997 VA dermatology clinic treatment note records 
a rash involving the veteran's neck area with a few scattered 
red papules and perifollicular pustules.  The diagnosis was 
folliculitis, bacterial vs. acneform.

In October 1997 seborrhea dermatitis was noted on the 
veteran's head.  Dandruff shampoo was recommended.

The veteran appeared for a hearing at the RO in April 1998.  
He reported after the first couple of days in the jungle he 
had a rash - a hot burning sensation.  He was given a cream 
by the medic that did not really help.  He reported that he 
basically had large pimples and boils while in Vietnam.  
Coming out of the service, he reported that his family 
noticed that he started having the boils or pimples on his 
back.  He reported seeing a dermatologist in the 1970's that 
gave him some cream that also did not really help.  The Board 
notes that the RO has attempted to obtain records from all 
the physicians identified by the veteran.

In 1985, the veteran reported that he was seen for an Agent 
Orange test and was seen later by Dr. F.  He reported that 
the biopsy had reported back an idea of what the nodule was, 
but it was only a suggestion.  He concluded that the doctors 
did not really know what the skin disorder was.  

The veteran also reported that it was more than one year 
after service that he first saw a doctor for his skin 
condition.  The veteran submitted photographs of his skin 
condition at the hearing that have been reviewed by the 
Board.

An April 1998 dermatology treatment record noted 5mm scaly 
indurated papules on the veteran's cheek.  The veteran scalp 
and ears had scaly patches with papules or pimples.  He 
reported that he had had pimples on the back of his neck 
since the 1970's.  The diagnoses were seborrheic dermatitis 
and AK (actinic keratosis) on the left cheek.

The veteran also reports that he experienced skin rashes 
during service.  He has noted that he had boils in Vietnam 
and after he returned.  He reports going for VA treatment 
four weeks after his discharge and being tested for venereal 
disease, which was negative.

In October 2001, the Board remanded the veteran's claim in 
order to allow the veteran to be examined by VA during a 
period of increased activity of his skin disorder.  The RO 
sent several letters requesting the veteran provide notice to 
allow an examination be scheduled during a period of 
exacerbation.  The veteran has not provided any notification 
to the RO that he was experiencing a period of exacerbation.

The most recent VA records also fail to show any period of 
treatment for a skin disorder.  Records dating from 1999 to 
the present show a February 2003 notation of a "history of 
dermatitis - resolved."  A February 2004 visit for treatment 
purposes included a notation that no rashes or sores were 
obvious and a second notation that the veteran's chief 
complaint was "rash on trunk subsiding."

The veteran contends that immediately following his return 
from Vietnam through the present time he has had red skin 
rashes on his face and trunk.  In a March 2004 statement, the 
veteran reported having several recent skin exacerbations, 
the most recent less than two months earlier.  The veteran 
reported that he was treating the rash with hydrocortisone 
cream.  He had small sores up his arms, shoulders, upper 
back, and at his hairline.

The veteran has submitted further information regarding the 
extent of spraying in Vietnam in the areas in which he was 
stationed.  The Board notes that it is presumed that he was 
exposed to herbicides, including Agent Orange, during his 
tour of duty in Vietnam.  There is no further evidence 
necessary to show the extent of Agent Orange exposure because 
there is no presumptive provision based upon the degree of 
exposure.

With regard to his face, he noted in April 2004 that the rash 
came and went, consisting of reddish rash, with raw skin and 
the top layer flaking off.  The areas affected included near 
the hairline, forehead, and cheek areas on both sides of the 
face.  He associates this rash with Agent Orange or herbicide 
spraying in Vietnam. 

Analysis

As noted above, the evidence clearly shows that the veteran 
served in the Republic of Vietnam during the Vietnam Era.  
The veteran claims that he has a skin disorder, secondary to 
exposure to herbicides.  Although the veteran served in the 
Republic of Vietnam during the Vietnam Era and is presumed to 
have been exposed to herbicides, see 38 C.F.R. § 3.313, there 
is no medical evidence of record showing a disability for 
which a causal relationship has been established.  The 
veteran's skin disorder has been variously diagnosed as 
seborrheic dermatitis, folliculitis, sebaceous cysts, and 
actinic keratosis; but none of the skin disorders or cancers 
specified in 38 C.F.R. § 3.309(e) have been diagnosed.  Thus, 
he is not entitled to presumptive service connection for a 
claimed skin disorder, secondary to exposure to herbicides.

The Board has considered the veteran's assertions that he 
suffers from a disorder related to herbicide exposure.  
However, being a layman, he is not competent to give an 
opinion regarding medical causation or diagnosis, and his 
statements on such matters do not establish service 
connection.  Espiritu, 2 Vet. App. at 494-95. Therefore, as a 
matter of law, the veteran cannot receive the benefit of a 
rebuttable presumption that he has a skin disorder that was 
caused by exposure to herbicides.  To the extent the law is 
dispositive of an issue on appeal, the claim lacks legal 
merit.  Sabonis v. Brown, 6 Vet. App. 427, 430 (1994).

The Board also notes the VA examiner's notation that the 
veteran's initial boils on the neck may have been secondary 
to exposure to herbicides.  The Board notes that the examiner 
found no current residuals of those boils, noting that the 
present history of the veteran's skin disorder was indicative 
of dermatitis.  

Notwithstanding the foregoing analysis, the Federal Circuit 
Court has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and 
the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 
Stat. 11 (1991), do not preclude establishment of service 
connection with proof of actual direct causation. Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 
9 Vet. App. 40, 44 (1996), aff'd sub nom Ramey v. Gober 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, the veteran could establish service connection 
directly.

The Board finds that the evidence fails to show a current 
diagnosis of skin disorder.  While the veteran has been 
periodically treated for a variety of skin disorders over the 
past several years, including most frequently seborrheic 
dermatitis and folliculitis, the most recent available 
competent medical evidence does not show active treatment or 
current diagnoses of any skin disorders.  Additionally, there 
is no competent medical evidence demonstrating that these 
separate episodes are a chronic disorder rather than a series 
of acute and transitory episodes of folliculitis and 
dermatitis.  Direct service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992).  

Additionally, the preponderance of the evidence is against 
the veteran's claim because service medical records show no 
complaint or diagnosis of a skin disorder.  In the absence of 
any skin disorder in service and competent medical evidence 
linking a current skin disorder to service, the veteran's 
claim for service connection for a skin disorder fails.   
Although the veteran has asserted that he experienced the 
boils while in a combat environment, thus the Board will 
presume their occurrence, the February 1996 VA examiner 
specifically noted that no residuals of the boils were 
evident on examination.

Repeatedly the veteran has claimed that he has skin disorders 
due to service in Vietnam.  There is no competent medical 
evidence in the record linking such disorders to service.  
The only evidence in support of the veteran's claim is his 
testimony and statements and those of his sister and 
representative, which are insufficient to establish service 
connection.  See Grottveit, 5 Vet. App. at 93; see also 
Espiritu, 2 Vet. App. at 494-95.  Thus, the Board finds that 
the preponderance of the evidence is against service 
connection for a skin disorder.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for a skin disorder, to include as a 
result of herbicide exposure, is denied.



	
                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


